PER CURIAM
*178Appellant City Museum I, LLC ("City Museum") appeals from a judgment entered upon jury verdict in favor of Respondent Amy Atkinson ("Atkinson") for personal injuries. Atkinson injured her knee while descending a playground slide designed, owned, and operated by City Museum. Atkinson alleged the unique hybrid wave- and tube-slide on City Museum's premises, intended to launch invitees into the air in an enclosed space without sufficient clearance for their feet, was known to be dangerous. While airborne, invitees faced catastrophic injury if their feet snagged upon the tube wall while momentum continued to carry them down the slide.
City Museum raises five points on appeal. In Point I, City Museum argues the trial court erred in submitting the case to a jury because lay jurors required expert assistance to identify the dangerous nature of the slide. For Point II, the City Museum claims it was error to submit the case to the jury when the danger the slide posed was open and obvious as a matter of law. For Points III and IV, City Museum argues the trial court erred in submitting defective jury instructions, granting a "roving commission" to the jury by vaguely identifying the danger and failing to present substantive evidence of a negligent design, respectively. For Point V, City Museum argues the trial court erred in allowing subsequent injury reports to be admitted into evidence, characterizing them as inadmissible hearsay without any applicable exception.
We have reviewed the briefs of the parties and the record on appeal, and find no error in record presented to us. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for use of the parties setting forth the reasons for the decision.
We affirm the trial court's judgment under Rule 84.16(b).1

All rule citations are to Missouri Supreme Court Rules (2018) unless otherwise indicated.